                                                                 JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


DARRYL EVERSOLE,
      Plaintiff,                  CV 18-8948 DSF (KSx)

                v.                JUDGMENT

ENCINO OAKS, LLC. et al.,
      Defendants.



  The Court having granted a motion for default judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
$4,000 in statutory damages, $5,012.50 in attorneys’ fees, and
$430 in costs, for a total amount of $9,442.50, and Defendant is to
provide an accessible transaction counter and to provide accessible
paths of travel in and throughout its merchandise aisles, and to
otherwise maintain compliance with the ADAAG at the property
located at or about 17310 Ventura Blvd., Encino, California.




Date: June 26, 2019               ___________________________
                                  Dale S. Fischer
                                  United States District Judge
